ATTORNEY GENERAL HENRY HAS ASKED ME TO RESPOND TO YOUR REQUEST FOR AN A.G. OPINION REGARDING THE CONDITIONS UNDER WHICH A PUBLIC BOARD MAY CONDUCT A PLANNING RETREAT. I AM VERY SORRY TO TAKE SO LONG TO RESPOND TO YOUR REQUEST. I WAS UNEXPECTEDLY FORCED TO TAKE A THREE MONTH MEDICAL LEAVE OF ABSENCE TO RECOVER FROM SURGERY, AND A FEW OF THE PROJECTS ASSIGNED TO ME INADVERTENTLY FELL THROUGH THE CRACKS. I HOPE WE CAN BE MORE TIMELY THE NEXT TIME YOU REQUEST ASSISTANCE FROM US.
THE OPEN MEETING ACT, CODIFIED AT 25 O.S. 301 (1981) ET SEQ. AS AMENDED, DOES NOT DIRECTLY ADDRESS THE PROBLEM OF PLANNING RETREATS FOR PUBLIC BODIES, ALTHOUGH THE ISSUE IS RAISED FROM TIME TO TIME BY THOSE SUBJECT TO THE ACT. 25 O.S. 303 OF THE ACT REQUIRES THAT ALL MEETINGS OF PUBLIC BODIES BE HELD AT TIMES AND PLACES WHICH ARE CONVENIENT TO THE PUBLIC, AND THOSE MEETINGS MUST BE OPEN TO THE PUBLIC. THE ISSUE THEREFORE IS WHETHER THE CONTEMPLATED RETREAT IS A "MEETING" UNDER THE ACT.
A MEETING "MEANS THE CONDUCTING OF BUSINESS OF A PUBLIC BODY BY A MAJORITY OF ITS MEMBERS BEING PERSONALLY TOGETHER." (25 O.S. 304. WHETHER THE ACTIVITIES CONTEMPLATED BY A RETREAT CONSTITUTE THE CONDUCTING OF BUSINESS IS, OF COURSE, DEPENDENT UPON THE PLANNED ACTIVITIES OF THE PARTICULAR RETREAT. WHILE A PLANNING RETREAT WOULD LIKELY BE INCLUDED WITHIN THE BROAD SCOPE OF THE ACT UNDER MOST CIRCUMSTANCES, THE PUBLIC BODY SHOULD CONSULT ITS LEGAL COUNSEL FOR A MORE DEFINITE DECISION.
ASSUMING THAT THE RETREAT IS A MEETING, THEN THE REQUIREMENTS OF THE ACT NATURALLY APPLY, INCLUDING THE POSTING OF AN AGENDA.
YOUR THIRD QUESTION ASKS WHETHER CHOOSING A MEETING SITE SOME DISTANCE FROM THE HOME SITE OF THE PUBLIC BODY VIOLATES THE ACT. AGAIN, IN ANSWERING THIS QUESTION WE ARE FACED WITH A FACTUAL ISSUE AS TO WHAT IS OR IS NOT "CONVENIENT" TO THE PUBLIC. CERTAINLY THE PUBLIC BODY IS NOT BOUND ALWAYS TO MEET IN THE SAME PLACE. HOWEVER, THE LIMITATIONS ON WHERE THE PUBLIC BODY CAN MEET ARE BEST DECIDED THROUGH THE ADVICE OF LEGAL COUNSEL FOR THE PARTICULAR PUBLIC BODY, AS IT WILL BE THAT LEGAL COUNSEL WHO WILL DEFEND THE PUBLIC BODY'S DECISION, SHOULD A DEFENSE BECOME NECESSARY.
IN MATTERS SUCH AS THESE, THIS OFFICE CONSISTENTLY ADVISES THAT THE BEST COURSE IS A CONSERVATIVE ONE; WHEN IN DOUBT, ASSUME THE ACT APPLIES. I AM SORRY WE CANNOT BE MORE SPECIFIC WITH RESPECT TO YOUR PARTICULAR QUESTIONS; HOWEVER, I HOPE THIS INFORMATION HAS BEEN OF SOME ASSISTANCE TO YOU.
(SUSAN BRIMER LOVING)